DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the trademark/trade name velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fasteners aka touch fastener and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniels (US 2002/0195480).
As to claim 1, Daniels teaches a decoration comprising: an item (12), where the item is configured to be attached to a gift (24); and an attachment feature, where the attachment feature, adhesive (16), is configured to attach the item to the gift [0027- 0029], where the item is configured to modify the shape of the gift to a form, where the form is at least one of an animal, plant, hill, mountain, mythical creature, cartoon character, fictional character, historical scene, geological feature, statue, historical person, and or a fictional animal or a combination [Abstract, 0028-0031, Fig 1-4]. However, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965)
As to claim 2, Daniels teaches at least an arm, tail, eye, ear, roof, foot, and clothes [0031, Fig 1-4]. However, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965)
As to claim 3, Daniels teaches the attachment feature is at least one of an adhesive or tape [0027].
As to claim 4, Daniels teaches the attachment feature, the adhesive, is part of the item as it’s included in the precut items [Fig 1, 2, 0027, 0028].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US 2002/0195480) in view of Mendoza (US 2003/0111374). Note this is an alternative rejection
As to claim 4, Daniels teaches that the attachment feature is part of the item as explained above, but in the alternative this feature is also taught by Mendoza.
Mendoza teaches a decorative mixed media gift wrap wherein a doll torso attaches to a gift box via an attachment feature 103 that was part of the doll to secure it to the box and provide  [Abstract, 0022, 0023, Fig 1A, 1B]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Daniels and had the attachment feature be part of the item attached to the gift box, as suggested by Mendoza, as this method had proven successful at providing a decorative package.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US 2002/0195480) in view of Tan (Grocery Store Creates Massive Super Mario Bros Display from Soda Boxes).
As to claim 5, Daniels teaches a form made by attaching multiple decorations to a gift package as explained above, but does not explicitly state the form is created from multiple gift packages.
Tan teaches a display that is created by stacking multiple boxes containing an object to create a form depicting a fictional character in order to create an “interesting design”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Daniels and made the form from multiple boxes, as suggested by Tan, in order to create a multibox character with an interesting design.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ARMAND MELENDEZ/Examiner, Art Unit 1742